AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Committed On or After November 1, 1987)
                                v.
    JUAN CARLOS URTUSUASTEGUI GONZALES
                                                                         Case Number:        13CR4223-DMS

                                                                      Bridget Kennedy FD
                                                                      Defendant's Attorney
REGISTRATION NO.                45734298
o-
THE DEFENDANT:
~ admitted guilt to violation of allegation(s) No.          1

D was found guilty in violation of allegation(s) No.       ~~~~~~~~~~~~-
                                                                                                       after denial of guilty.

Accordingly, the court has acljudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation
            I                     Unlawful use of a controlled substance and/or Failure to Test




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      November 28. 2018
                                                                      Date oflmposition of Sentence



                                                                      HON.D~~ !Jlj
                                                                      UNITED STATES DISTRICT JUDGE


                 FILED
                  NOV 2 S 2018
            ERK U S DISTRICT COURT
         CULTHER' DISTRICT OF CALIFORNIA
       SO                        DEPUTY
       BY
                                                                                                                    13CR4223-DMS
•
    AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

    DEFENDANT:                JUAN CARLOS URTUSUASTEGUI GONZALES                                      Judgment - Page 2 of 2
    CASE NUMBER:              13CR4223-DMS

                                                      IMPRISONMENT
    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
    SIX (6) MONTHS.




    D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
    IZJ   The court makes the following recommendations to the Bureau of Prisons:
          Defendant be designated to the M.C.C. San Diego.
          Defendant received immediate medical attention for his arm injury, and diabetes.




    D     The defendant is remanded to the custody of the United States Marshal.

    D     The defendant shall surrender to the United States Marshal for this district:
           D at                                A.M.
           D    as notified by the United States Marshal.

          The defendant shall surrender for service of sentence at the institution designated by the Bureau of
    D
          Prisons:
          D     on or before
           D    as notified by the United States Marshal.
           D    as notified by the Probation or Pretrial Services Office.

                                                          RETURN
    I have executed this judgment as follows:

          Defendant delivered on

    at    ~~~~~~~~~~~~
                                            , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                       By                     DEPUTY UNITED STATES MARSHAL




                                                                                                          13CR4223-DMS
